

114 S90 IS: Migratory Bird Treaty Amendment Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 90IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Migratory Bird Treaty Act to authorize hunting under certain circumstances. 1.Short
 titleThis Act may be cited as the Migratory Bird Treaty Amendment Act of 2015.2.Migratory
 birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the following:(c)ExceptionNotwithstanding any other provision of this Act, subsection (b) shall not apply to an agricultural producer, or a hunter with the permission of the agricultural producer, if—(1)the manipulation occurs on land of the agricultural producer on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster, as determined by the Secretary of Agriculture; and(2)a local representative of the Secretary of Agriculture confirms that—(A)the crop has been destroyed; and(B)it would not be economically practicable to harvest the crop..